DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-10 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0031218). Regarding claims 1 and 12, Li et al. teach in figure 6 and related text a display device comprising: 
A display device, comprising an array substrate, wherein the array substrate comprises:

an antistatic transistor g11 having a second source s11, a second drain d11, and a second channel region a11; and 
a conductive block (the block located between s11 and g11 which contact active region a11) above the second channel region a11 between the second source s11 and the second drain d11; 
wherein the first channel region a1 and second channel region a11 are patterned regions of a same semiconductor material layer; and
the conductive block is in direct contact with the same semiconductor material layer a11, and
 the conductive block divides the second channel region a11 into a first sub-channel and a second sub-channel.
Li et al. do not explicitly state that the conductive block divides the second channel region into a first sub-channel and a second sub-channel.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductive block such that it divides the second channel region into a first sub-channel and a second sub-channel in Li et al.’s device, in order to be able to have better control over the current flow in the device.



Regarding claims 3-4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first sub-channel having a sub-channel length approximately equal to the first channel length and to form the second sub-channel has a sub-channel length approximately equal to the first channel length in Li et al.’s device, in order to adjust the device characteristics.

Regarding claims 6-7, Li et al. teach in figure 6 and related text that the first source, the first drain, the second source, and the second drain are patterned regions of a same conductive layer, and wherein the conductive block is another patterned region of the same conductive layer.
Note that the claimed limitations of “the first source, the first drain, the second source, and the second drain are patterned regions of a same conductive layer” and “wherein the conductive block is another patterned region of the same conductive layer” are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this 

Regarding claim 9, Li et al. teach in figure 6 and related text that the pixel display transistor is a transistor of a driving circuit for driving a display pixel.

Regarding claim 10, Li et al. teach in figure 6 and related text that the pixel display transistor is within a display area A of the array substrate, and the antistatic transistor is within a non-display area B of the array substrate.

Claim 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0031218) in view of Kim et al. (2013/0234169).Regarding claim 8, Li et al. teach in figure 6 and related text substantially the entire claimed structure, as applied to claim 1 above, except forming the first channel region having a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel.
Kim et al. teach in figure 12 and paragraph [0130] that the channel region has a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first channel region having a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel, as taught by Kim et al., in Li et al.’s device, in order to improve the device characteristics by increasing the channel length,
The combination is motivated by the teachings of Kim et al. who point out the advantages of using a U-shaped channel.


Response to Arguments
1.	Applicants argue that Li does not teach that the conductive block g11 is in direct contact with the same semiconductor material layer, because in Li “the second gate g11 and the second active region all are separated by a gate insulation layer 23”.

1.	Li teaches in figure 6 that the conductive block, which is located between s11 and g11 and which contacts active region a11, is “in direct contact with the same semiconductor material layer” a11, as required by the claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
2/11/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800